--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

COMPANY
LETTING
AGREEMENT


 
for letting residential dwelling house
 
General Notes
 
1.  
This tenancy agreement is for letting furnished or unfurnished residential
accommodation to a company.

2.  
This Agreement may be used for residential tenancies of three years or less. Agreements
for tenancies of a longer duration should be drawn up by deed.

3.  
This is a legal document and should not be used without adequate knowledge of the law
of landlord and tenant.

4.  
Section 11, Landlord and Tenant Act 1985 - these obligations require the Landlord to
keep in repair the structure and exterior of the dwelling, and to keep in repair
and proper working order the installations for the supply of water, gas and
electricity and the installations in the Property for space heating or heating
water.

5.  
Section 196 of the Law of Property Act 1925 provides that a notice shall be sufficiently
served if sent by First Class post (if the letter is not returned undelivered)
to the Tenant at the Property or the last known address of the Tenant or left
addressed to the Tenant at the Property.

6.  
This agreement has been drawn up after consideration of the Office of Fair Trading’s
Guidance on Unfair terms in Tenancy Agreements.

 
More Information

 
 
For more information on using this tenancy agreement please refer to the
'Letting Information Point' on The Letting Centre website. Website address:
www.letlink.co.uk


(c) The Letting Centre, 2007 Page 1 of 7 A05Form.txm - updated 05/09/08

 
1

--------------------------------------------------------------------------------

 

THIS AGREEMENT is made on the date specified below BETWEEN the Landlord and the
Tenant (otherwise known as the Company). It is intended that the tenancy created
by this Agreement shall be a company letting. Accordingly, this tenancy is not
an assured tenancy within the meaning of the Housing Act 1988.


 
Date:                          18 November 2008


 
Landlord(s):                    Mr Andrew Leaver and Mrs Hilary Leaver
Landlord's Agent:         Arun Lettings
Upper Floor
25 Windmill Street
Gravesend
Kent DA12 1AT
Note: Under s. 48, Landlord and Tenant Act 1987, notices can be served on the
Landlord at the above address
Tenant(s):                          
Clean Power Technologies Limited


 
Property: The dwelling house known as:
16 Forge Place Hookwood Surrey    RH6 0AL
Contents:The fixtures and fittings at the Property together with any furniture,
carpets, curtains and other effects listed in the Inventory
 
Term:                          For the term of six months
 
commencing on 18 November 2008 to 17 May 2009
Rent:                                £ 1250.00 Monthly
Payment:                             in advance by equal payments Monthly on the
18th of each month
Deposit                                   A deposit of £ 1726.03 is payable on
signing this Agreement and transferred to the Landlord.
 
1.  
The Landlord agrees to let and the Tenant agrees to take the Property and Contents for the Term at the Rent payable as
above

 
2.  
The Tenant pays the Deposit as security for the performance of the Tenant's obligations and to pay and compensate the
Landlord for the reasonable costs of any breach of those obligations. It is
agreed that this sum shall not be transferable by the Tenant in any way, and at
any time against payment of the Rent and that no interest shall be payable on
this Deposit. The balance of the Deposit to be paid to the Tenant as soon as
possible after the conclusion of the tenancy, less any reasonable costs incurred
for the breach of any obligation

 
The Tenant agrees with the Landlord:
 
(3.1)          (a) to ensure that throughout the Term the Property is occupied by an Approved Employee [and his family]
 
(b)  
This sub-clause does not require that the same approved Employee should occupy the Property throughout
the Term

 
(c)  
An Approved Employee means a respectable and responsible employee [and his family] of the Company or a
group of employees of the Company. Such employee or employees to have been
previously approved in writing by the Landlord

 
(3.2)
That the Approved Employee(s) occupies the Property as licencee(s). It is not the intention of this Agreement
that a tenancy should be created in the name of the Approved Employee or any
other persons that may reside at
that address

 
4. Rent and charges
 
 
(4.1) To pay the Rent on the days and in the manner specified to the Landlord's
Agent. If the Rent is paid by an individual or any entity other than the
Company, it is agreed that he is acting as an agent for the Tenant



 
Page 2 of 7 A05Form.txm - updated 05/09/08

 
2

--------------------------------------------------------------------------------

 

(4.2)  
To pay promptly to the authorities to whom they are due, council tax and
outgoings (including water and sewerage charges, gas, electric, light and
telephone (if any) relating to the Property), where they are incurred during the
period of the agreement, including any which are imposed after the date of this
Agreement (even if of a novel nature) and to pay the total cost of any
re-connection fee relating to the supply of gas, electricity, water and
telephone if the same is disconnected. The Tenant agrees to notify the Landlord
prior to changing supplier for any of the utility services stated above

 
(4.3)  
That in the case of a breach of the terms of the tenancy by the Tenant, a
reasonable administration charge may be made in addition to the costs of any
remedial work, in order to compensate the Landlord or Agent his reasonable
expenses

 
5.           Use of the Property
 
(5.1)  
Not to assign, or sublet, part with possession of the Property, or let any other
person live at the Property except that during the fixed term of the tenancy the
Tenant may assign or sublet with the landlord’s express consent which will not
be unreasonably withheld. Such consent, as a variation of the tenancy agreement
to be agreed in writing

 
(5.2)  
To use the Property as a single private dwelling and not to use it or any part
of it for any other purpose nor to allow anyone else to do so

 
(5.3)  
Not to receive paying guests or carry on or permit to be carried on any
business, trade or profession on or from the Property

 
(5.4)  
Not to do or permit or suffer to be done in or on the Property any act or thing
which may be a nuisance damage or annoyance to a person residing, visiting or
otherwise engaged in lawful activity or the occupiers of the neighbouring
premises

 
(5.5)  
Not to keep any cats or dogs at the property and not to keep any other animals,
reptiles or birds (or other living creatures that may cause damage to the
Property, or annoyance to neighbours) on the Property without the Landlord's
written consent. Such consent, if granted, to be revocable, on reasonable
grounds by the Landlord

 
(5.6)  
Not to use the Property for any illegal or immoral purposes

 
(5.7)  
Where the Landlord's interest is derived from another lease ("the Headlease")
then it is agreed that the Tenant will observe the restrictions in the Headlease
applicable to the Property. A copy of the Headlease, if applicable, is attached

 
6.           Repairs
 
(6.1)  
Not to damage the Property and Contents or make any alteration or addition to
the property without the written permission of the Landlord not to be
unreasonably refused

 
(6.2)  
To keep the interior of the Property and the Contents in at least as good and
clean condition and repair as they were at the commencement of the tenancy, with
fair wear and tear excepted, and to keep the Property reasonably aired and
warmed

 
(6.3)  
To pay the reasonable costs reasonably incurred by the Landlord or his Agent in
replacing or repairing any furniture or other contents, lost, damaged or
destroyed by the Tenant, or at the option of the Landlord, replace immediately
any furniture or other contents, lost, damaged or destroyed by the Tenant, and
not to remove or permit to be removed any furniture or other contents from the
Property

 
(6.4)  
That the Landlord or any person authorised by the Landlord or his Agent may at
reasonable times of the day on giving 24 hours' written notice, (unless in the
case of an emergency) enter the Property for the purpose of inspecting its
condition and state of repair. The Tenant shall permit the Property to be viewed
on reasonable notice (of at least 24 hours) at all reasonable times during the
final weeks of the tenancy

 
(6.5)  
To keep the gardens (if any) driveways, pathways, lawns, hedges and rockeries as
neat, tidy and properly tended as they were at the start of the tenancy and not
remove any trees or plants

 
(6.6)  
To replace all broken glass in doors and windows damaged during the tenancy
where the damage has been caused by the occupier, a member of the occupier’s
family or their guests

 
(6.7)  
Not to alter or change or install any locks on any doors or windows in or about
the Property or have any additional keys made for any locks without the prior
written consent of the Landlord, such consent not to be unreasonably withheld,
and the cost of providing a set of keys for the Landlord or his agent to be met
by the Tenant



Page 3 of 7 A05Form.txm - updated 05/09/08

 
3

--------------------------------------------------------------------------------

 

(6.8)  
To notify the Landlord promptly of any disrepair, damage or defect in the
Property or of any event which causes damage

 
(6.9)  
Not to affix any notice, sign, poster or other thing to the internal or external
surfaces of the Property in such a way as to cause damage

 
(6.10)  
To take all reasonable precautions to prevent damage by frost

 
(6.11)  
In order to comply with the Gas Safety Regulations, it is necessary:

        a) that the ventilators provided for this purpose in the Property should
not be blocked
        b) that brown or sooty build up on any gas appliance should be reported
immediately to the Landlord or Agent
 
(6.12)  
Not to cause any blockage to the drains, pipes, sinks or baths

 
(6.13)  
Not to introduce into the Property any portable heaters fired by liquid or
bottled gas fuels without the Landlord's prior written consent

 
(6.14)  
That the Tenant shall be responsible for testing all smoke detectors (if any)
fitted in the Property on a regular basis and replace the batteries as necessary

 
7.           Other Tenant responsibilities

 
(7.1)  
Within seven days of receipt thereof to send to the Landlord all correspondence
addressed to the Landlord or the owner of the Property and any notice, order or
proposal relating to the Property (or any building of which the Property form
part) given, made or issued under or by virtue of any statute, regulation,
order, direction or bye-law by any competent authority

 
(7.2)  
To pay the Landlord fully for any reasonable costs or damage suffered by the
Landlord as a consequence of any breach of the agreements on the part of the
Tenant in this Agreement

 
(7.3)  
Within the last two months of the tenancy to permit the Landlord or any person
authorised by the Landlord or the Landlord's Agent at reasonable hours in
daytime to enter and view the Property with prospective tenants or purchasers,
having first given the Tenant a reasonable period of notice

 
(7.4)  
That where the Property is left unoccupied, without prior notice in writing to
the Landlord or Agent, for a prolonged period, the Tenant has failed to pay rent
for that period, and has shown no intention to return, the Landlord may treat
these actions as a surrender of the tenancy. This means that the Landlord may
take over the Property and re-let it

 
(7.5)  
To properly secure all locks and bolts to the doors, windows and other openings
when leaving the Property unattended and where the Property is left vacant for
more than 28 consecutive days and the rent is paid, to notify the Landlord or
his agent, and to allow him access to the property in order to secure it where
necessary

 
8.           End of tenancy
 
(8.1)  
To return the Property and Contents at the end of the tenancy in the same clean
state or condition as they were at the commencement of the tenancy

 
(8.2)  
To leave the Contents at the end of the tenancy in approximately the same places
in which they were positioned at the commencement of the tenancy

 
(8.3)  
To return the keys of the Property to the Agent on the agreed termination date,
or the end of the tenancy (whichever is sooner). The Tenant also agrees to pay
for any reasonable charges incurred by the Agent in securing the Property
against re-entry where keys are not returned

 
9.           The Landlord agrees with the Tenant that:
 
(9.1)  
The Landlord shall permit the Tenant to have quiet enjoyment of the Property
without interruption by the Landlord or his Agent, however this does not
preclude the Landlord from taking action through the courts should the Tenant
fail to pay the rent due or be in breach of the Tenancy Agreement

 
(9.2)  
The Landlord will return to the Tenant any rent payable for any period during
which the Property may have been rendered uninhabitable by fire, flood or any
other risk which the Landlord has insured, other than where the damage has been
caused by the act or omission of the Tenant, his family or his visitors.

 
Page 4 of 7 A05Form.txm - updated 05/09/08

 
4

--------------------------------------------------------------------------------

 

10.
Subject to the condition that a Landlord must obtain a court order for possession of the Property before re-entering the

 
premises; if the Tenant does not:

 
        (a) pay the rent (or any part of it) within 14 days of the date on which it is due; or
        (b) comply with the obligations set out in the agreement,
            then the landlord may re-enter the Property and end the Tenancy.
 
This right must be exercised in the correct way through the Courts and only the
Court can order the Tenant to give up possession of the Property
 
11.  
The Landlord agrees to carry out any repairing obligations as required by section 11 of the Landlord and Tenant Act
1985 (see note 4)

 
12. In this Agreement unless the context otherwise requires the following expressions shall have the following meanings:
 
"The Landlord" includes the persons who during the period of the tenancy have a
legal interest in the property

 
 
"The Tenant" includes those who might inherit the tenancy. Whenever there is
more than one Tenant all covenants and obligations can be enforced against all
of the Tenants jointly and agains each individually. This means that any one of
the members of a joint tenancy can be held responsible for the full rent and
other obligations under the agreement if the other members do not fufil their
obligations

 
13.  
Before the Landlord can end this tenancy, he shall serve any notice(s) on the Tenant. Such notice(s) shall be sufficiently
served if served at the last known address of the tenant in accordance with
section 196 of the Law of Property Act 1925 (see note 5)



14. The Property is let together with the special conditions (if any) listed in the First Schedule attached hereto


 
Page 5 of 7 A05Form.txm - updated 05/09/08

 
5

--------------------------------------------------------------------------------

 

THE FIRST SCHEDULE (attach a separate sheet if necessary)
 
Special conditions:
 
1. The inventory check out fee will be 15% of the gross monthly rent with a
minimum fee of £58.75 (fifty eight pounds and seventy five pence) inclusive of
VAT. Payable prior to tenacy commencement. This is a non refundable fee.
 
Deposit
 
3. The deposit is held by the Landlord therefore any arbitration or dispute is
between the tenant and the Landlord.
 
4.Arun Lettings will advise all utility companies of closing readings and the
tenants address will be advised to all parties, unless the tenant advises, in
writing. All closing accounts must be settled immediately by the tenant.
 
5. All postal redirections will be charged at £11.75 (inclusive of vat).
 
6. The occupation of the property is subject to the property being vacant at the date of the commencement of the tenancy.
Therefore any hardship of an emotional or financial nature is not the
responsibility of the Agent or Landlord.
 
7.The Tenant Information sheet was read and understood prior to referencing
commencing and I/we had the opportunity to discuss matters prior to proceeding.
 
8.To be read in conjunction with 3.15 : Safety glass: All replacement glass to
be safe, must be glazed with toughened or laminated glass or with robus glazing
materials such as polycarbonate or, for screens, glass blocks. Suitable flat
glass and plastic sheet should be made to British Standard BS6206. Small panes
in doors and glazed panels can be of ordinary glass so long as it is at least
6mm thick, is held in place by glazing beads, has a maximum width of 250mm and a
maximum area of 0.5 sq. m.
 
9.           The tenant will be included, at his expense, in a block contents insurance scheme operated by the Agent at the request of
the Landlord. The cover must be confirmed by the tenant as adequate and not
underinsured. The premium is to be paid to the Agent prior to the commencement
of the tenancy and every twelve months thereafter as long as the tenancy lasts.
Should the tenant hold a suitable existing policy the Landlord's permission will
be sought to exclude the tenant from the Block
 
Contents Policy.
 
10.           In reference to clause 3.2: the approved employees licenced to occupy the property throughout the tenancy are.Mr Abdul
Mitha


 
Page 6 of 7 A05Form.txm - updated 05/09/08

 
6

--------------------------------------------------------------------------------

 

SIGNED by the LANDLORD(s) :   /s/  C. Nelson


 
In the presence of :


 
Name:                          Terry Sweeney
Address:                     Arun Estates Residential Lettings, 25 - 26 Windmill
Street, Gravesend, Kent
Occupation:                Lettings


 
Witness Signature:                                     /s/  Terry Sweeney


 
SIGNED by the TENANT(s) :- Clean Power Technologies Limited


 
/s/           A. Mitha                                           Date:  November
15, 2008
 
In the presence of :-


 
Name:                       Matt Wilson
Address:                 Arun Estates Residential Letters, 25 - 26 Windmill
Street, Gravesend, Kent
Occupation:            Lettings


 
Witness Signature:              /s/   Matt Wilson


 
(c) The Letting Centre, 2005 Page 7 of 7 A05Form.txm - updated 05/09/08




 
7

--------------------------------------------------------------------------------

 
